            Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 1 of 33



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MAVERICK WHISKEY, LLC                       §
    PLAINTIFF,                              §
                                            §       CIVIL ACTION NO. 5:19-CV-136
v.                                          §
                                            §
BREWERY ON HALF                             §
MOON BAY, INC.                              §       JURY TRIAL REQUESTED


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, MAVERICK WHISKEY, LLC, files this action against Defendant, the Brewery

On Half Moon Bay, Inc., seeking a declaratory judgment under the Declaratory Judgment Act, 28

U.S.C. §§ 2201 and 2202 and cancellation of Defendant’s trademark registrations as follows.

                                          PARTIES

       1.      Plaintiff MAVERICK WHISKEY, LLC (“Plaintiff” and “Kenneth Maverick” and

“Plaintiff Kenneth Maverick”) is a Texas limited liability company with its principal place of

business at 4775 Hamilton Wolfe Road, San Antonio, Texas 78229.

       2.      Plaintiff Maverick Whiskey is owned by Kenneth Maverick whose family name is

the origin of the term maverick.

       3.      Defendant The Brewery On Half Moon Bay, Inc. (“Defendant”), is a California

Corporation with a principal place of business at 390 Capistrano Road, Half Moon Bay, California

94019. Defendant will be served with this complaint by serving it on the Secretary of State of

Texas who will mail it to Plaintiff’s registered agent for service, Christine Mendonca, 390

Capistrano Road, Half Moon Bay, California 94019.

                                   JURISDICTION AND VENUE




                                                1
             Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 2 of 33



       4.      The Court has jurisdiction over the lawsuit pursuant to the United States

Declaratory Judgment Act, 28 U.S. Code § 2201.

       5.      This Court has subject matter jurisdiction over this federal claim pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338 in that this matter raises federal questions arising

out of, and under, the Lanham Act, 15 U.S.C. § 1051 et seq.

       6.      This United States District Court may exercise original jurisdiction over the subject

matter of this Civil Action based upon an actual controversy between the parties under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201(a) and 2202, for the relief requested herein of

declaratory judgment with respect to the validity and enforceability of rights described herein.

       7.      This United States District Court may exercise supplemental jurisdiction over the

subject matter of this Civil Action pursuant to 28 U.S.C. § 1367(a) for any other state-law claim

asserted herein arising from the same transactions or occurrences and implicating the same

questions of fact and related questions of law.

       8.      This United States District Court may exercise jurisdiction over Defendant on the

ground that, inter alia, Defendant and/or Defendant’s agents regularly conduct commerce in the

State of Texas, deriving revenue and value therefrom, so as to purposefully avail itself of the

privilege of conducting business within the State of Texas, and particularly in this District.

       9.      This Court has personal jurisdiction over Defendant because Defendant sells its

Mavericks beer in the state of Texas, including in the Western District of Texas.

       10.     This Court has personal jurisdiction over Defendant because said Defendant

purposefully availed himself of the privilege of conducting activities in the State of Texas and

established minimum contacts sufficient to confer jurisdiction over said Defendant.




                                                  2
                 Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 3 of 33



        11.       Furthermore, the assumption of jurisdiction over Defendant will not offend

traditional notions of fair play and substantial justice and is consistent with the Constitutional

requirements of due process.

        12.       This United States District Court may exercise jurisdiction over Defendant on the

ground that, inter alia, the conduct of Defendant and/or Defendant’s agents as alleged herein

caused and continues to cause injury to Plaintiff in the State of Texas, and, particularly in this

District.

        13.       Defendant expected its actions to be of consequence in the State of Texas and in

this District.

        14.       Defendant engaged in activities constituting doing business in the state of Texas.

        15.       Plaintiff is a Texas resident and citizen.

        16.       Defendant is a California resident and citizen.

        17.       This Court has personal jurisdiction over the Defendant pursuant to Texas Civil

Practice and Remedies Code § 17.042, the Texas Long Arm Statute, because it has continuously

and systematically transacted business in the State of Texas and San Antonio, Bexar County,

Texas, maintained a general presence in the State of Texas and the San Antonio, Bexar County,

Texas through conducting business and marketing its Mavericks branded products in Texas at

issue in this action.

        18.       Also, Defendant claims Plaintiff has committed and caused tortious conduct and

harm to occur in the State of Texas and the San Antonio, Bexar County, Texas, to Defendant, and

established minimum contacts with the forum, for which the exercise of personal jurisdiction over

Defendant would not offend traditional notions of fair play and substantial justice.




                                                     3
                Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 4 of 33



          19.    Defendant sells and markets is products nationwide, including in Texas even

though Defendant is not in compliance with Texas laws.

          20.    Defendant sells and markets it products to Texas residents.

          21.    Defendant conducted product development and testing of its MAVERICKS beer in

cans, in addition to bottles, in 2013 for is nationwide distribution program.

          22.    In 2014 Defendant publicly announced its program to “distribute its award-winning

brews across the United States.”

          23.    In 2014 Defendant, publicly announced that it would begin its nationwide program

with “with distribution by Southern Wine & Spirits, the largest distributor in the United States.”

          24.    Southern Wine and Spirits merged with Glazers, another national distributor and is

now known as Southern Glazers and has a web site at www.southenglazers.com, and has offices

in Texas at:

Main Office
2001 Diplomat Dr
Farmers Branch, TX 75234-8919
Phone:(972) 277-2000
Fax:(800) 275-2854

Offices

4100 W Amarillo Blvd
Amarillo, TX 79106-7015
Phone:(325) 795-2000
Fax:(325) 795-5340

101 45th St
Corpus Christi, TX 78405-3309
Phone:(361) 883-9205
Fax:(361) 883-1259

502 E 64Th St
Lubbock, TX 79404-5404
Phone:(806) 740-0820
Fax:(806) 744-1787

                                                  4
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 5 of 33




8119 Exchange Drive
Austin, TX 78754-5238
Phone:(512) 919-1500
Fax:(512) 933-9502

2030 A Loop 306
San Angelo, TX 76904-6821
Phone:(325) 949-2877
Fax:(325) 944-0880

1002 S Callaghan Rd @ Hwy 151
San Antonio, TX 78227
Phone:(210) 224-4291
Fax:(210) 224-4936

9350 East Point Drive
P.O. Box 2686
Houston, TX 77252-2686
Phone:(713) 791-9830
Fax:(713) 796-9627

9353 Center Point Drive
Houston, TX 77054
Phone:(713) 791-9830
Fax:(713) 795-0411

14911 Quorum Drive
Suite 150, P.O. Box 809013
Dallas, TX 75380-9013
Phone:(972) 392-8200
Fax:(972) 702-8508

        25.    Defendant actively solicits business from Texas residents at its Brewery, Restaurant

and Event Center in connection with its Mavericks marks.

        26.    Defendant maintains interactive websites soliciting business from Texas residents

at its Brewery, Restaurant and Event Center in connection with its Mavericks marks.

        27.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to the claim occurred in this

District.

                                                5
             Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 6 of 33



                                     FACTUAL BACKGROUND

       28.     MAVERICK WHISKEY and SAMUEL MAVERICK whiskey are named after

Samuel Augustus Maverick, the great, great, great-grandfather of Plaintiff’s owner, Kenneth

Maverick.

       29.     The word maverick, which now has a dictionary meaning of an unorthodox or

independent-minded person or an unbranded calf or yearling, came from Samuel A. Maverick,

(1803–70), a Texas rancher who did not brand his cattle.

       30.     A maverick describes a person who thinks independently. A maverick refuses to

follow the customs or rules of a group to which he or she belongs. In the U.S., a maverick is often

admired for his or her free spirit. Although others who belong to the maverick’s group may not

like the maverick’s independent way.

       31.     Early in the 1800s, a man named Samuel Augustus Maverick moved to Texas from

the eastern United States. Texas was a place of wide-open land, rich soil, cattle ranches and

cowboys.

       32.     Samuel Maverick had just completed law school. He settled down in Texas and

became an important landowner and a politician. In fact, he became mayor for the city of San

Antonio. As the years passed, Mr. Maverick added to his property in Texas. Before long, he owned

huge pieces of land good for raising cattle. But he had no cattle. He wasn’t a rancher. One day a

man came to Sam Maverick to pay an old debt. But the man did not have the money he owed. So,

he offered Mr. Maverick 400 cattle. Mr. Maverick accepted them, but he didn’t really want them.

He simply turned the cattle loose on his land to eat and care for themselves. It was not long before

the cows reproduced. The calves grew and had more calves. Soon hundreds of cows and calves

moved freely across Sam Maverick’s land. They also moved across the land of nearby ranch



                                                 6
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 7 of 33



owners. It was a tradition among ranchers in the West to put a mark of ownership on newborn

calves. They burned the name of their ranch into the animal’s skin with a hot iron. The iron made

a clear mark called a “brand.” Brands allowed ranchers to easily see who owned which cattle.

         33.    Sam Maverick refused to brand his calves. Why should he, he asked. If all the other

cattle owners branded theirs, then those without a brand belonged to him. And this is how the word

“maverick” got into the American language. It meant a calf without a brand.

         34.    As time passed, the word “maverick” took on a wider meaning. It came to mean a

person who was too independent to follow even his or her group. Sam Maverick was a maverick

in two ways. It was his name, of course. And it described his decision not to follow the tradition

of ranchers to brand their cattle.

         35.    Samuel Maverick also made his own whiskey.

         36.    As the legend goes, Samuel Maverick rode off to represent San Antonio de Bexar

at Washington-on-the-Brazos. But, before he did, he left a jug of his homemade whiskey with his

comrades, all of whom would later die at the Alamo.

         37.    The term maverick has become a common term and made even more famous by

the likes of John McCain, the Dallas Mavericks and the Maverick TV show and Maverick movies.

         38.    There is Maverick and Gose for beer, Reg. No. 5187844 owned by Second Self,

LLC.

         39.    There is Maverick Barossa for wine, Reg. No. 4946389 owned by Ronald Etienne

Brown.

         40.    There was Maverick Above The Law for red wine, Reg. No. 3604444 owed by One

True Vine LLC from March 6, 2006 to April 7, 2015.




                                                 7
             Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 8 of 33



       41.    There is Maverick Wine Company for wholesale distributorships featuring fine

wine and spirits, Application serial No. 88250088, filed January 4, 2019, April 4, 2002 alleged

date of first use, owned by Maverick Wine Co., a large nationwide distributor.

       42.    It has also become a commonly used formative in trademarks and service mark.

       43.    Three are 266 pending Maverick applications in the USPTO.

       44.    In 2016, Kenneth Maverick, the great, great, great-grandson of Samuel Maverick,

decided to resurrect the MAVERICK brand.

       45.    On October 19, 2016, Plaintiff Kenneth Maverick filed a trademark application No.

87208309 in the United States Patent and Trademark Office (“USPTO”) for “MAVERICK

BOURBON” for “Bourbon, Bourbon whiskey.”

       46.    On October 19, 2016, Plaintiff Kenneth Maverick filed a trademark application No.

87208305 in the United States Patent and Trademark Office (“USPTO”) for “MAVERICK

WHISKEY” for “whiskey and whiskey spirits.”

       47.    On October 19, 2016, Plaintiff Kenneth Maverick filed a trademark application No.

87208322 in the United States Patent and Trademark Office (“USPTO”) for “MAVERICK

FAMILY WHISKEY” for “whiskey and whiskey spirits.”

       48.    On October 19, 2016, Plaintiff Kenneth Maverick filed a trademark application No.

87208570 in the United States Patent and Trademark Office (“USPTO”) for “MAVERICK

TEXAS WHISKEY” for “whiskey and whiskey spirits” based on a bona fide intent to use.

       49.    On January 28, 2019, Plaintiff Kenneth Maverick filed a trademark application No.

88279077 in the United States Patent and Trademark Office (“USPTO”) for “SAMUEL

MAVERICK” for “whiskey and whiskey spirits.”




                                               8
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 9 of 33



        50.     Plaintiff Kenneth Maverick’s marks identified in the above pending trademark

applications are referred to collectively herein as “Plaintiff’s MAVERICK marks.”

        51.     Plaintiff’s MAVERICK marks have been refused registration in the USPTO.

        52.     Defendant is the owner of Registration No. 2532120, for “Mavericks” for “beer and

ale,” filed June 18, 2001, serial No. 76272790, registered January 22, 2002.

        53.     Defendant is also the owner of Registration No. 4422214, for “Mavericks” for

“wines” serial No. 78962262, filed August 28, 2006, Statement of use filed August 9, 2013,

registered October 22, 2013.

        54.     As discussed in greater detail below, both of Defendant’s trademark registrations

are invalid.

        55.     Nonetheless, on February 5, 2017, the trademark examiner assigned to Plaintiff

Kenneth Maverick’s trademark application issued an office action refusing to register Plaintiff

Kenneth Maverick’s application for “MAVERICK WHISKEY” based on the prior registration of

Defendant’s trademark registrations.

        56.     Defendant asserts that Plaintiff Kenneth Maverick has committed trademark

infringement and unfair competition.

        57.     Defendant threatened to sue Plaintiff and enjoin Plaintiff from using Plaintiff’s

MAVERICK marks in connection with alcoholic beverages.

        58.     Defendant claims that it has the exclusive right to use MAVERICKS and

MAVERICK in connection with alcoholic beverages.

        59.     Defendant claims Plaintiff has no right to use its MAVERICK marks in connection

with alcoholic beverages.




                                                9
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 10 of 33



        60.      In a further attempt to prevent Plaintiff’s trademark application from registering,

Defendant filed trademark application No. 87539706 for “alcoholic beverages except beers;

spirits,” despite the fact that it has no intention of building a distillery or selling spirits.

        61.      Plaintiff is the first user of MAVERICK for whiskey.

        62.      There are numerous third-party registrations and pending applications and users in

International Class 33 and for alcoholic beverages and in International Class 35 for distribution of

alcoholic beverages including the term MAVERICK or the term MAVERICKS that are owned by

third parties.

        63.      Since at least as early as May of 2018, Plaintiff has used, and continues to use, the

MAVERICK mark on its website, maverickwhiskey.com and to advertise the imminent sale of its

whiskey.

        64.      Despite more than a year of consistent and pervasive advertising and publicity by

Plaintiff, there has been no actual confusion between the parties’ marks.

        65.      The marks at issue here are completely different.

        66.      Plaintiff’s MAVERICK WHISKEY trademark includes the term “whiskey” which

eliminates any possible confusion with Defendant’s MAVERICKS trademarks.

        67.      Plaintiff’s SAMUEL MAVERICK trademark includes the term “Samuel” which

eliminates any possible confusion with Defendant’s MAVERICKS trademarks.

        68.      In addition, the parties’ goods and services are very different.

        69.      Plaintiff’s mark is for the MAVERICK WHISKEY trademark while Defendant’s

MAVERICKS registrations are for beer and wine, respectively.




                                                    10
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 11 of 33



        70.      Because of differences in alcohol content, packaging, and legal restrictions on the

advertising and sale of liquor, consumers can easily distinguish whiskey and other spirits from

beer and wine.

        71.      Plaintiff does not, and has never, intended to cause consumer confusion by and

through its use of the MAVERICK trademarks or to harm Defendant in any way. As Plaintiff’s

product labels and website make very clear, Plaintiff intends only to honor the legacy of Samuel

Maverick.

        72.      In addition, Defendant cannot maintain an action for trademark infringement

against Plaintiff for its use of Plaintiff’s MAVERICK trademarks based on either of its trademark

registrations because both of its MAVERICKS trademark registrations are for a different mark and

are invalid.

        73.      Both of Defendant’s MAVERICKS trademark registrations are named after

Mavericks Beach, a world-famous surf destination for big wave surfers located next to Defendant’s

restaurant in Half Moon Bay, California.

        74.      Indeed, specimens filed by Plaintiff in support of its MAVERICKS Registration

No. 2532120 on August 1, 2011 and August 22, 2007, as well as the specimen filed by Plaintiff in

support of its MAVERICKS Registration No. 4422214 on August 9, 2013, feature large waves

breaking much like those seen at Mavericks Beach.

        75.      Furthermore, the specimen filed by Defendant on June 18, 2001 in support of its

MAVERICKS Registration No. 2532120 states in fine print that Mavericks Amber Ale, one of the

beers produced by Defendant, is “[n]amed in honor of one of the Best Big Wave Surfing areas in

the world.”




                                                 11
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 12 of 33



         76.     However, Defendant failed to disclose the fact its MAVERICKS trademarks are

geographically descriptive of Mavericks Beach to the United States Patent and Trademark Office.

         77.     Defendant extensively advertises Mavericks to create an association of it and its

products with Mavericks Beach.

         78.     Defendant is the owner of Registration Nos. 4141548, registered May 15, 2012 for

“HALF MOON BAY BREWEING COMPANY SINCE 2000 plus Design for restaurant and bar

services and has used its following designs since 2000:




         79.     Defendant prominently displays its MAVERICKS wave logo on its products to

emphasize its connection and association with the Mavericks locale.

   80.

   81. Defendant advertises that is MAVERICKS marks were:

         “Inspired by the world-famous Mavericks surf spot practically in its own backyard, Half
         Moon Bay Brewing Co. (hmbbrewingco.com) is an ocean view restaurant and brewery
         where Mavericks Bootlegger Brown Ale and a Sandy Beach Blonde Hefeweizen are piped
         directly from the brewery to the bar! Talk about 'Riding Giants', the brews don't get much
         colder, fresher or tastier than the spot where surfing legends are nourished with heart-
         warming food and hospitality.

         The Maverick giant waves that can reach over 50 feet in height were documented in a
         movie that you may see on monitors at the restaurant.”

         82.     The primary significance of both of Defendant’s trademark registrations is

Mavericks Beach.


                                                 12
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 13 of 33



       83.       Because of the packaging of Defendant’s products, the location of Defendant’s

restaurant and brewery, and Defendant’s representations, any reasonable consumer would believe

Defendant’s beer and wine originate from Mavericks Beach.

       84.       Therefore, both of Defendant’s trademark registrations are geographically

descriptive.

       85.       Section 2(e)(2) of the Trademark Act, 15 US.C. § 1052(e)(2), prohibits registration

on the Principal Register of a mark that is primarily geographically descriptive or primarily

geographically mis-descriptive of the goods or services named in the application.

       86.       Mavericks Beach at Half Moon Bay, CA is the site of the annual big wave surfing

competition called Mavericks. The big wave surf area is located at offshore of Mavericks Beach

at Half Moon Bay. The competition is held when conditions occur between November and March

each year.

       87.       Several documentary films have been shot telling the history of Mavericks.

       88.       Defendant capitalizes on Mavericks every year and holds events at Mavericks to

promote its MAVERICKS beer.

       89.       The first surfing contest at Mavericks, now known as Mavericks Invitational, was

held in 1999, and has been held annually when weather permits.

       90.       The organizers of Mavericks International invite 24 international big wave surfers

annually to compete in the event (currently November 1-March 31).

       91.       On June 10, 2013, at its Worldwide Developers Conference, Apple announced that

the latest version of its Mac operating system OS X (version 10.9) would be entitled Mavericks.

Apple said their new operating software generations would be named after places in California that

have inspired them.



                                                 13
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 14 of 33



       92.      In December 2017, Titans of Maverick, renamed the Mavericks Challenge, became

part of World Surf League's Big Wave Tour. See www.titansofmavericks.com.

       93.      On May 25, 2011, Defendant represented to the USTPO that MAVERICKS was

not primarily geographically descriptive.

       94.      At the time that Defendant made the representations, Defendant knew the

representations were false.

       95.      Defendant fraudulently withheld from the USPTO and examining attorney assigned

to its MAVERICKS Registration No. 2532120 the fact that Registration No. 2532120 is primarily

geographically descriptive, and therefore ineligible for registration on the Principal Register.

       96.      In addition, Defendant was not in compliance with all local, state and federal laws

regarding alcoholic beverages at the time it filed its trademark application for beer and any use

before compliance was not a lawful use.

       97.      It is unlawful to sell or market alcoholic beverages not in compliance with all local,

state and federal laws regarding alcoholic beverages.

       98.      Defendant received its “47 – On-Sale General Eating Place” license from the

California Department of Alcoholic Beverage Control on June 29, 2000, License No. 365124.

       99.      Half Moon Bay Brewing Company LLC received its first “23 – Small Beer

Manufacturer” license from the California Department of Alcoholic Beverage Control on October

31, 2002, License No 375098.

       100.     License No. 375098 was transferred to Defendant The Brewery on Half Moon Bay

Inc. on September 18, 2007 to License 365124.

       101.     However, according to Registration No. 2532120, which was a Section 1(a)

application filed based on actual use, Defendant was brewing and selling Mavericks beer at least



                                                 14
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 15 of 33



as early as June 18, 2001, more than a year before Defendant received its Small Beer Manufacturer

license.

       102.     Indeed, Defendant’s specimen filed in support of Registration No. 2532120 on June

18, 2001 describes Half Moon Bay Brewing Company, which brews and sells Defendant’s

Mavericks beer, as a “waterfront restaurant & brew pub.”

       103.     Therefore, Defendant was brewing and selling Mavericks beer for more than a year

without the necessary permits required by California law.

       104.     Thus, Defendant’s Registration No. 2532120 for MAVERICKS for “beer and ale”

is predicated upon illegal use and is therefore invalid.

       105.     Defendant received its first COLA registration TTB ID 03002000000266 for

MAVERICKS for ale on January 9, 2003.

       106.     At the time that Defendant filed its trademark application for MAVERICKS for

beer or ale, it was not licensed by the State of California or United States to manufacture or sale

beer labeled as MAVERICKS.

       107.     Defendant received its first COLA registration TTB ID 14226001000460for

MAVERICKS for wine on August 27, 2014.

       108.     At the time that Defendant filed its trademark application for MAVERICKS for

beer or ale, it was not licensed to manufacture, or sell, or bottle beer or ale labeled as

MAVERICKS.

       109.     At the time that Defendant filed its trademark application for MAVERICKS for

wine, it was not licensed to manufacture, or sell, or bottle wine labeled as MAVERICKS.

    DECLARATORY JUDGMENT THAT THERE IS NO FEDERAL TRADEMARK
                        INFRINGEMENT




                                                 15
                  Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 16 of 33



           110.     Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

           111.     Plaintiff has not infringed and is not continuing to infringe Defendant’s

MAVERICKS marks.

           112.     Plaintiff’s MAVERICK marks and goods and services are materially different from

Defendant’s MAVERICKS trademarks and goods and services in that Plaintiff’s MAVERICK

marks each relate to whiskey or bourbon which clearly distinguishes Plaintiff’s mark from those

of Defendant and eliminates any possibility of consumer confusion.

           113.     Plaintiff’s use in commerce of its MAVERICK trademarks is not likely to cause

consumers to believe that Defendant’s and Plaintiff’s goods and services come from the same

origin or source, or that Defendant sponsor or approve the goods of Defendant, or that Plaintiff

and Defendant are somehow affiliated, connected or associated with one another when in fact they

are not.

           114.     Plaintiff’s acts have not damaged and will not continue to damage Defendant and

Defendant has an adequate remedy at law.

           115.     The actions of Plaintiff do not constitute trademark infringement with Defendant’s

MAVERICKS trademarks in violation of the federal Lanham Act, 15 U.S.C. § 1125(a).

           116.     Pursuant to 15 U.S.C. §1117(a), Defendant is not entitled to damages for Plaintiff’s

alleged trademark infringement, any accounting of profits made by Defendant on sales of

confusingly similar products bearing its MAVERICK trademarks, or recovery of Defendant’s

costs of this action.




                                                     16
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 17 of 33



       117.     Plaintiff’s acts make do not this an exceptional case entitling Defendant to an award

of three times its actual damages pursuant to 15 U.S.C. § 1117(a) and recovery of its reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

       118.     Pursuant to 15 U.S.C. § 1116(a), Defendant is not entitled to preliminary and

permanent injunctive relief to prevent Plaintiff’s continuing use of the MAVERICK marks.

    DECLARATORY JUDGMENT THAT THERE IS NO FEDERAL TRADEMARK
                       COUNTERFEITING

       119.     Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       120.     Plaintiff has not used and is not continuing to use spurious designations that are

identical to, or substantially indistinguishable from the Defendant’s trademarks without the

consent of Defendant.

       121.     The foregoing acts of Plaintiff are not intended to cause, have not caused, and are

not likely to continue to cause confusion or mistake, or to deceive consumers, the public, and the

trade into believing that Plaintiff’s products or services are not genuine or authorized products or

services of Defendant.

       122.     Plaintiff has not acted with knowledge of Defendant’s ownership of Defendant’s

trademarks and with deliberate or intentional or willful blindness to unfairly benefit from the

goodwill of Defendant’s trademarks.

       123.     Plaintiff’s acts do not constitute trademark counterfeiting in violation of Section 32

of the Lanham Act (15 U.S.C. § 1114).

       124.     Upon information and belief, Plaintiff has not made and will not continue to make

substantial profits and gains to which they are not in law or equity entitled.




                                                  17
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 18 of 33



       125.     Plaintiff’s acts have not damaged and will not continue to damage Defendant and

Defendant has an adequate remedy at law.

         DECLARATORY JUDGMENT THAT THERE IS NO FEDERAL FALSE
                  DESIGNATION OF ORIGIN OR SOURCE

       126.     Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       127.     Plaintiff has not used in commerce a reproduction, counterfeit, copy or colorable

imitation of Defendant’s trademarks without the consent of Defendant.

       128.     Plaintiff has not used in commerce a reproduction, counterfeit, copy or colorable

imitation of Defendant’s trademarks without the consent of Defendant.

       129.     Plaintiff has not used in commerce a reproduction, counterfeit, copy or colorable

imitation of Defendant’s trademarks without the consent of Defendant.

       130.     Plaintiff has a valid and protected trademark in its MAVERICK trademarks which

identifies the source of the goods and services of Plaintiff.

       131.     Plaintiff has not used in commerce a reproduction, counterfeit, copy or colorable

imitation of Defendant’s trademarks without the consent of Defendant.

       132.     Plaintiff’s use in commerce of its MAVERICK trademarks and trade dress has been

in connection with the sale, offering for sale, distribution, or advertising of Plaintiff’s goods and

services.

       133.     Plaintiff’s use in commerce of its MAVERICK trademarks and trade dress are not

likely to cause confusion of consumers, or to cause mistake, or to deceive consumers desiring to

purchase Defendant’s goods and services regarding the source and quality of the services or

association with Defendant.




                                                  18
                  Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 19 of 33



           134.     Plaintiff’s use of its MAVERICK trademarks is not likely to cause confusion, or to

cause mistake, or to deceive as to the origin or source of Plaintiff’s goods and services.

           135.     Plaintiff’s use in commerce of its MAVERICK trademarks is not likely to cause

consumers to believe that Defendant’s and Plaintiff’s goods and services come from the same

origin or source, or that Defendant sponsor or approve the goods of Defendant, or that Plaintiff

and Defendant are somehow affiliated, connected or associated with one another when in fact they

are not.

           136.     Plaintiff’s use in commerce of its MAVERICK trademarks has not caused loss of

goodwill and profits to Defendant, has not damaged the reputation of Defendant’s genuine goods,

and has not injured the public by causing confusion, mistake, and deception.

           137.     Plaintiff has not used its MAVERICK trademarks in commerce with the knowledge

and intent that such use cause confusion, mistake, and deception to the purchasing public.

           138.     This is not an exceptional case entitling Defendant to an award of three times its

actual damages and recovery of its reasonable attorneys’ fees.

           139.     Defendant is also not entitled to prejudgment interest on its recovery.

           140.     The actions of Plaintiff do not constitute unfair competition with Defendant in

violation of the federal Lanham Act, 15 U.S.C. § 1125(a).

           141.     Pursuant to 15 U.S.C. §1117(a), Defendant is not entitled to damages for Plaintiff’s

alleged unfair competition, any accounting of profits made by Defendant on sales of confusingly

similar products bearing its MAVERICK trademarks, or recovery of Defendant’s costs of this

action.

           142.     Plaintiff’s unfair competition with Defendant has not been willful and wanton for

the purpose of deceiving consumers and injuring the goodwill of Defendant.



                                                     19
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 20 of 33



       143.     Plaintiff’s acts make do not this an exceptional case entitling Defendant to an award

of three times its actual damages pursuant to 15 U.S.C. § 1117(a) and recovery of its reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

       144.     Plaintiff’s acts are not irreparably injuring Defendant’s goodwill and eroding

Defendant’s share of the market.

       145.     Pursuant to 15 U.S.C. § 1116(a), Defendant is not entitled to preliminary and

permanent injunctive relief to prevent Plaintiff’s continued use of the MAVERICK marks.

      DECLARATORY JUDGMENT THAT THERE IS NO TEXAS TRADEMARK
                         INFRINGEMENT

       146.     Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       147.     Plaintiff’s acts do not constitute trademark infringement under the trademark laws

of the State of Texas.

       148.     Plaintiff’s acts do not entitle Defendant to recover any damages and costs of this

action, together with any accounting of profits made by Plaintiff on sales of its services and goods.

       149.     The acts of Plaintiff have not been malicious and calculated to injure Defendant.

       150.     Defendant is not entitled to an award of its reasonable attorney’s fees and

exemplary damages against Plaintiff.

       151.     Plaintiff’s acts do not constitute inducing and contributing to Texas trademark

infringement.

       152.     Plaintiff’s acts are not irreparably injuring Defendant’s goodwill.

       153.     Further, Defendant has an adequate legal remedy.

       154.     Under the trademark laws of the State of Texas, Defendant is not entitled to

preliminary and permanent injunctive relief.

                                                  20
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 21 of 33



        DECLARATORY JUDGMENT THAT THERE IS NO FEDERAL UNFAIR
                             COMPETITION

        155.     The factual allegations of the foregoing paragraphs are repeated and realleged as

if fully set forth herein.

        156.     The actions of Plaintiff do not constitute unfair competition with Defendant in

violation of the federal Lanham Act, 15 U.S.C. § 1125(a).

        157.     Pursuant to 15 U.S.C. §1117(a), Defendant is not entitled to damages, any

accounting of profits made by Plaintiff on sales of Plaintiff’s goods and services, and recovery of

Defendant’s costs of this action.

        158.     Plaintiff’s acts have not been intentional and for the purpose of deceiving

consumers and injuring the goodwill of Defendant.

        159.     Plaintiff has not misrepresented the nature, characteristics, qualities, or geographic

origin of its or Defendant’s goods, services, or commercial activities.

        160.     Plaintiff’s acts do not make this an exceptional case entitling Defendant to an award

of three times its actual damages pursuant to 15 U.S.C. § 1117(a) and (b) and recovery of its

reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

        161.     Plaintiff’s acts are not irreparably injuring Defendant’s goodwill and eroding

Defendant’s share of the market.

        162.     Pursuant to 15 U.S.C. § 1116(a), Defendant is not entitled to preliminary and

permanent injunctive relief to prevent Plaintiff’s continuing acts.

        163.     Defendant is also not entitled to prejudgment interest on their recovery.

    DECLARATORY JUDGMENT THAT THERE IS NO COMMON LAW UNFAIR
                         COMPETITION




                                                  21
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 22 of 33



       164.       Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       165.       Plaintiff’s acts do not constitute unfair competition under the common law of the

State of Texas.

       166.       Plaintiff’s acts do not entitle Defendant to recover any damages and costs of this

action, together with any accounting of profits made by Plaintiff on sales of its goods and services.

       167.       Plaintiff’s acts of have not been malicious and calculated to injure Defendant.

       168.       The Plaintiff’s conduct does not entitle Defendant to an award of its reasonable

attorney’s fees and exemplary damages against Plaintiff.

       169.       Plaintiff’s acts constitute inducing and contributing to unfair competition.

       170.       Plaintiff’s acts are not irreparably injuring Defendant’s goodwill, and unless

enjoined by this Court, will continue to do so.

       171.       Further, Defendant has an adequate legal remedy.

       172.       Under the common law of the State of Texas, Defendant is not entitled to

preliminary and permanent injunctive relief to prevent Plaintiff’s continuing acts.

DECLARATORY JUDGMENT THAT THERE IS NO COMMON LAW PALMING OFF

       173.       Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       174.       Plaintiff has not palmed off Plaintiff’s goods and services as originating from or

sponsored by Defendant, in violation of the common laws of the State of Texas.

       175.       Plaintiff’s acts do not entitle Defendant to recover any damages and costs of this

action, together with any accounting of profits made by Plaintiff.




                                                   22
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 23 of 33



       176.      Plaintiff’s has not palmed off its goods and services as originating or sponsored by

Defendant and have not been malicious and calculated to injure Defendant.

       177.      The nature of Plaintiff’s conduct does not entitle Defendant to an award of its

reasonable attorney’s fees and exemplary damages against Plaintiff.

       178.      Plaintiff’s acts do not constitute inducing and contributing to palming off.

       179.      Plaintiff’s sales of Plaintiff’s goods and services are not as originating or sponsored

by Defendant and are not irreparably injuring Defendant’s goodwill and eroding Defendant’s share

of the market.

       180.      Further, Defendant has an adequate legal remedy.

       181.      Under the common law of the State of Texas, Defendant is not entitled to

preliminary and permanent injunctive relief.

        DECLARATORY JUDGMENT THAT THERE IS NO FEDERAL FALSE
                          ADVERTISING

       182.      Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       183.      Plaintiff has not made any statements that are literally false and deceive customers.

       184.      Plaintiff’s statements, whether express or implied, do not have a tendency to

deceive consumers.

       185.      Plaintiff’s statements are not injuring the goodwill of Defendant.

       186.      The actions of Plaintiff do not constitute a false or misleading representation of fact

in commercial advertising or promotion concerning the nature, characteristics, or qualities of

Defendant’s company in violation of the federal Lanham Act, 15 U.S.C. §1125(a)(1)(B).




                                                   23
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 24 of 33



       187.       Pursuant to 15 U.S.C. §1117(a), Defendant is not entitled to damages for Plaintiff’s

advertisements, any accounting of profits made by Plaintiff on sales of any goods and services,

and recovery of Defendant’s costs of this action.

       188.       Plaintiff’s statements have not been made willfully and wantonly for the purpose

of deceiving consumers.

       189.       Plaintiff’s acts do not constitute inducing and contributing to the false advertising.

       190.       The acts of Plaintiff do not make this an exceptional case entitling Defendant to an

award of three times its actual damages pursuant to 15 U.S.C. § 1117(a) and recovery of its

reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

       191.       Plaintiff’s advertisements are not irreparably injuring Defendant’s goodwill and

eroding Defendant’s share of the market.

       192.       Pursuant to 15 U.S.C. § 1116(a), Defendant is not entitled to preliminary and

permanent injunctive relief to prevent Plaintiff’s continuing false advertisements.

     DECLARATORY JUDGMENT THAT THERE IS NO COMMON LAW FALSE
                         ADVERTISING

       193.       Plaintiff repeats and realleges all the factual allegations contained herein as though

the same were set forth again at length herein.

       194.       Plaintiff’s acts do not constitute false advertising under the common law of the

State of Texas.

       195.       Plaintiff’s advertising does not entitle Defendant to recover any damages and costs

of this action, together with any accounting of profits made by Plaintiff on sales of its goods and

services.

       196.       The acts of Plaintiff have not been malicious and calculated to injure Defendant.




                                                    24
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 25 of 33



       197.     The nature of Plaintiff’s conduct does not entitle Defendant to an award of its

reasonable attorney’s fees and exemplary damages against Plaintiff.

       198.     Plaintiff’s acts do not constitute inducing and contributing to the false advertising.

       199.     Plaintiff’s advertisements are not irreparably injuring Defendant’s goodwill and

eroding Defendant’s share of the market.

       200.     Further, Defendant has an adequate legal remedy.

       201.     Under the common law of the State of Texas, Defendant is not entitled to

preliminary and permanent injunctive relief to prevent Plaintiff’s continuing false advertisements.

              DECLARATORY JUDGMENT THAT THERE IS NO
       VIOLATION OF THE ANTI-CYBERSQUATTING PROTECTION ACT

       202.     Plaintiff repeats and realleges the above paragraphs as if fully set forth herein.

       203.     Defendant does not own and use a distinctive mark in connection with its goods

and services.

       204.     Defendant has not acquired secondary meaning in its name.

       205.     Plaintiff is not using domain names that are confusingly similar or identical to any

protected mark of the Defendant.

       206.     Plaintiff’s domain name was not registered in bad faith seeking to profit by

intentionally diverting internet traffic from the Defendant to the websites of the Plaintiff.

       207.     Plaintiff was not aware of the Defendant’s mark and business name at the time it

registered its domain names.

       208.     Plaintiff’s websites do not tarnish the goodwill established by the Defendant or

misleading consumers as to source, affiliation, sponsorship or endorsement of Plaintiff’s lawful

websites.

       209.     Plaintiff had a good faith legal basis for registration of the domain names.

                                                  25
               Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 26 of 33



        210.     The acts of the Plaintiff are not in violation of 15 U.S.C § 1125(d)(1).

        211.     Defendant is not entitled Under 15 U.S.C § 1125(d)(1)(C) of the Lanham Act to

have Plaintiff’s domain names transferred from the Plaintiff to the Defendant as well as other

damages under 15 U.S.C § 1117(a) or 1117(d).

                       DECLARATORY JUDGMENT THAT THERE IS
                             NO TRADEMARK DILUTION

        212.     Plaintiff repeats and realleges the above paragraphs as if fully set forth herein.

        213.     Plaintiff has established a business reputation of its own, by extensively advertising

and selling its business under the its mark.

        214.     Defendant’s business reputation has not created any distinctive quality in the its

mark.

        215.     Defendant’s business name has not acquired secondary meaning.

        216.     As a result of this lack of distinctiveness of its mark, despite any claimed use and

advertising in connection with Defendant’s goods or services, its mark has not become famous and

does not identify a single source of goods or services.

        217.     Therefore, Plaintiff’s continued use of its mark cannot constitute action likely to

injure Defendant’s business reputation or dilute the quality of the Defendant mark.

        218.     As a result of Plaintiff’s actions, Defendant has not sustained and will not sustain

any dilution of its goodwill and reputation which it claims were established in connection with the

use and promotion of Defendant’s mark, and which it claims caused the loss of sales and profits.

        219.     Plaintiff’s offering of goods or services under its service mark and trade name does

not foreclose Defendant’s market.

        220.     The acts of Plaintiff do not constitute trademark dilution of Defendant’s mark under

the federal Lanham Act, 15 U.S.C. § 1125(c)(1).

                                                   26
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 27 of 33



       221.      The acts of Plaintiff do not constitute trademark dilution of Defendant’s mark under

the Texas Trademark Act.

 DECLARATORY JUDGMENT THAT PLAINTIFF IS ENTITLED TO TRADEMARK
                       REGISTRATIONS

       222.      Plaintiff repeats and realleges the above paragraphs as if fully set forth herein.

       223.      There is no likelihood of confusion between Plaintiff’s mark and Defendant’s mark.

       224.      Plaintiff use of its mark is not likely to cause confusion, mistake, or deception as to

the source, origin, affiliation, association, connection, or sponsorship of Plaintiff's goods and

services offered under the MAVERICK marks with Defendant’s MAVERICKS marks and/or with

Defendant or Defendant's activities.

       225.      Plaintiff is entitled to register its mark.

     DECLARATORY JUDGMENT THAT DEFENDANT’S REGISTRATIONS BE
                          CANCELLED

       226.      Plaintiff repeats and realleges the above paragraphs as if fully set forth herein.

       227.      Defendant’s above listed registrations should be canceled.

       228.      Defendants above listed pending application should be denied.

       229.      Under section 2(d) of the Lanham Act, 15 U.S.C. §1052(d), Defendant is not

entitled to registration for its marks because Defendant’s marks are primarily geographically

descriptive or primarily geographically mis-descriptive.

       230.      Plaintiff believes that it is or will be damaged by the Defendant’s above listed

registrations and approval of its above listed pending application, and hereby requests cancellation

thereof.

       231.      Plaintiff respectfully requests its declaratory judgment be granted and that its marks

be registered.



                                                     27
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 28 of 33



       232.     Plaintiff’s registration for beer is invalid because it was fraudulently obtained and

was not in lawful use at the time the trademark application was filed in 2001.

       233.     Plaintiff’s registration for wine is invalid because it was fraudulently obtained.

       234.     Plaintiff’s registrations for wine and application for whiskey are invalid for being

primarily geographically descriptive.

       235.     Plaintiff request that the Court order the cancellation of Defendant’s above listed

registrations and denial of its above listed pending application pursuant to the Court's powers under

15 U.S.C. § 1119.

                     NOTICE OF LITIGATION HOLD REQUIREMENT

       236.     Defendant is hereby notified that they are legally obligated to locate, preserve, and

maintain all records, notes, drawings, documents, data, communications, materials, electronic

recordings, audio/video/photographic recordings, and digital files, including edited and unedited

or “raw” source material, and other information and tangible things that Defendant know, or

reasonably should know, may be relevant to actual or potential claims, counterclaims, defenses,

and/or damages by any party or potential party in this lawsuit, whether created or residing in hard

copy form or in the form of electronically stored information (hereinafter collectively referred to

as “Potential Evidence”).

       237.     As used above, the phrase “electronically stored information” includes without

limitation: computer files (and file fragments), e-mail (both sent and received, whether internally

or externally), information concerning e-mail (including but not limited to logs of e-mail history

and usage, header information, and deleted but recoverable e-mails), text files (including drafts,

revisions, and active or deleted word processing documents), instant messages, audio recordings

and files, video footage and files, audio files, photographic footage and files, spreadsheets,


                                                 28
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 29 of 33



databases, calendars, telephone logs, contact manager information, internet usage files, and all

other information created, received, or maintained on any and all electronic and/or digital forms,

sources and media, including, without limitation, any and all hard disks, removable media,

peripheral computer or electronic storage devices, laptop computers, mobile phones, personal data

assistant devices, Blackberry devices, iPhones, Android-based smart phones, Windows-based

smart phones, video cameras and still cameras, and any and all other locations where electronic

data is stored. These sources may also include any personal electronic, digital, and storage devices

of any and all of Defendant’s agents or employees if Defendant’s electronically stored information

resides there.

       238.      Defendant is hereby further notified and forewarned that any alteration, destruction,

negligent loss, or unavailability, by act or omission, of any Potential Evidence may result in

damages or a legal presumption by the Court and/or jury that the Potential Evidence is not

favorable to Defendant’s claims and/or defenses. To avoid such a result, Defendant’s preservation

duties include, but are not limited to, the requirement that Defendant immediately notify their

agents and employees to halt and/or supervise the auto-delete functions of Defendant’s electronic

systems and refrain from deleting Potential Evidence, either manually or through a policy of

periodic deletion.

                                          JURY DEMAND

       239.      Plaintiff hereby demands a trial by jury.

                                              PRAYER

       WHEREFORE, Plaintiff prays that:

       A.        The Court enter a judgment that Plaintiff’s use of its MAVERICK marks is not

likely to cause confusion, mistake or deception.


                                                  29
             Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 30 of 33



       B.      The Court enter a judgment declaring that Defendant's trademark rights have not

been infringed;

       C.      The Court enter a judgment declaring that Defendant has no exclusive rights in the

use of MAVERICKS and MAVERICK as a trademark.

       D.      The Court enter a judgment declaring that Plaintiff has done nothing wrong.

       E.      The Court enter a judgment declaring that Plaintiff has not engaged in unfair

competition.

       F.      The Court enter a judgment declaring that Plaintiff has not diluted any trademark

rights of Defendant.

       G.      The Court enter a judgment declaring that Plaintiff has not engaged in palming off

or violated any rights of Defendant.

       H.      The Court enter a judgment declaring that there is no likelihood of confusion,

mistake or deception between the MAVERICK marks of Plaintiff and MAVERICKS marks of

Defendant.

       I.      The Court enter a judgment declaring that Plaintiff’s MAVERICK marks will not

dilute Defendant’s MAVERICKS marks because of Plaintiff’s use its marks.

       J.      The Court enter a judgment declaring that Defendant has no basis for any claim of

damages or compensation from Plaintiff.

       K.      The Court enter a judgment declaring that Plaintiff has not violated the Anti-

Cybersquatting Protection Act as a result of Plaintiff’s registration of www.maverickwhiskey.com

and use of Plaintiff’s website.

       L.      The Court enter a judgment declaring that Plaintiff’s conduct does not constitute

false and/or misleading representations or is likely to cause confusion as to the source of origin or



                                                 30
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 31 of 33



source in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and is not a trademark

infringement under the Lanham Act and the laws of the state of Texas or any other state and has

not injured and will not injure Defendant or entitle Defendant to any relief and damages.

         M.     The Court enter a judgment declaring that Defendant does not own the exclusive

   right to use and license the MAVERICKS trademark for use with alcoholic beverages and

   merchandise relating thereto.

         N.     The Court enter a judgment declaring that Defendant does not own and/or have the

   exclusive right to use and license a family of MAVERICKS Marks for use with alcoholic

   beverages and merchandise relating thereto and promote the family of marks together.

         O.     The Court enter a judgment declaring that Plaintiff’s marks are not likely to cause

   confusion, mistake, or deception as to the source, origin, affiliation, association, connection,

   or sponsorship of Applicant's goods and services offered under Plaintiff’s MAVERICK marks

   and with Plaintiff's activities.

         P.     The Court enter a judgment declaring that Defendant’s claimed MAVERICKS

   Marks are not inherently distinctive and have not acquired secondary meaning and are not

   exclusively associated with Defendant.

         Q.     The Court enter a judgment declaring that Defendant’s MAVERICKS Marks are

   not famous within the meaning of the Federal Trademark Dilution Act or any state dilution act.

         R.     The Court enter a judgment declaring that Plaintiff did not file its trademark

   applications after the MAVERICKS Marks had become famous.

         S.     The Court enter a judgment declaring that there is no likelihood of confusion,

   likelihood of dilution and damage to Defendant if Plaintiff is allowed to use and register its

   MAVERICK marks.



                                                31
              Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 32 of 33



         T.     The Court enter a judgment declaring that the maturation of the Plaintiff’s

   applications into registrations would not cause a likelihood of confusion, mistake, or deception

   with Defendant and the MAVERICKS Marks, a likelihood of association, connection or

   affiliation with Defendant, the goods and services offered by Defendant under the

   MAVERICKS Marks or as to the origin, sponsorship or approval by Defendant of Applicant's

   goods or commercial activities, and a likelihood of dilution of the MAVERICKS Marks.

       U.       The Court enter a judgment declaring that Defendant would be not damaged by the

registration of the MAVERICK marks shown in the Plaintiff’s applications.

       V.       The Court enter a judgment declaring that MAVERICKS is primarily

geographically descriptive or primarily geographically mis-descriptive.

       W.       The Court enter a judgment declaring that MAVERICKS registrations were

procured by claiming and representing that MAVERICKS was not primarily geographically

descriptive or primarily geographically mis-descriptive to the USPTO.

       X.       The Court enter a judgment declaring that MAVERICKS registrations were

procured by concealing that MAVERICKS was primarily geographically descriptive or primarily

geographically mis-descriptive to the USPTO.

       Y.       The Court enter a judgment declaring that MAVERICKS registrations were

procured by fraud on the USPTO.

       Z.       The Court enter a judgment declaring that Defendant’s Registration No. 2532120

was predicated on illegal and fraudulent use because Defendant had not obtained the necessary

licenses required to brew beer or ale under California law when the application was filed, and that

Registration No. 2532120 is therefore invalid.




                                                 32
             Case 5:19-cv-00136 Document 1 Filed 02/14/19 Page 33 of 33



       AA.     The Court order the cancellation of U.S. Trademark Registration No. 2532120

pursuant to the Court’s powers under 15 U.S.C. § 1119 because Registration No. 2532120 is

predicated on illegal use and is therefore invalid.

       BB.     The Court direct the USPTO to cancel U.S. Trademark Registration Nos. 2532120

and 4422214 and find that MAVERICKS is primarily geographically descriptive or primarily

geographically mis-descriptive and has not acquired secondary meaning and were fraudulently

obtained pursuant to the Court's powers under 15 U.S.C. § 1119;

       CC.     The Court order the registration of Plaintiff’s mark pursuant to the Court's powers

under 15 U.S.C. § 1119.Plaintiff be awarded such other relief as the Court deems just and

equitable.

       DATED this 14th day of February, 2019.

                                               Respectfully submitted,

                                               Hanor Law Firm PC
                                               By_/s/ Charles W. Hanor
                                               Charles W. Hanor
                                               750 Rittiman Road
                                               San Antonio, Texas 78209
                                               Telephone: (210) 829-2002
                                               Fax: (210) 829-2001
                                               chanor@hanor.com
                                               Texas Bar No. 08928800

                                               ATTORNEYS FOR PLAINTIFF




                                                 33
